Citation Nr: 1453945	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  13-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of a fractured 4th metacarpal of the right hand.

2.  Entitlement to service connection for arthritis of the right hand, to include as secondary to the service-connected residuals of a fractured 4th metacarpal of the right hand. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service-connected residuals of a fractured 4th metacarpal of the right hand are manifested by pain and limitation of motion with no evidence of ankylosis. 

2.  The preponderance of the evidence is against a finding that the Veteran's right hand arthritis manifested during service, is etiologically related to service, or caused or aggravated by his service-connected residuals of a fractured 4th metacarpal of the right hand.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a fractured 4th metacarpal of the right hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2014).

2.  The criteria for service connection for right hand arthritis, to include as secondary to service-connected residuals of a fractured 4th metacarpal of the right hand have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303 , 3.304, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided in October 2011 and March 2014 letters.  The claim was subsequently readjudciated in a June 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, VA treatment, and private treatment records.  The Veteran was afforded VA medical examinations in December 2011 and April 2014.  An addendum opinion was obtained in April 2014.  The Board finds that the VA examinations and addendum opinion are adequate, as each of the examination reports considered the Veteran's medical history, including his lay statements; described the Veteran's disability in sufficient detail; fully described the functional effects caused by the Veteran's disability, and provided a rationale for all conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is currently in receipt of a non-compensable (0 percent) disability rating under 38 C.F.R. § 4.71a, DC 5230, for his right ring finger fracture.  He seeks an increased rating.  The Veteran is right-hand dominant. 
Under DC 5230, a maximum 0 percent rating is assigned for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a , DC 5230 (2014).  The Board notes that for digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion. 

DC 5227 is potentially applicable.  Under DC 5227, a maximum 0 percent rating is assigned for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand). 38 C.F.R. § 4.71a, DC 5227.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

A Note to DC 5227 provides that evaluation as amputation should be considered, and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  

DC 5155 provides that amputation of the ring finger without metacarpal resection, at the proximal interphalangeal joint or proximate thereto warrants a 10 percent rating.  Amputation of the ring finger with metacarpal resection (more than half the bone lost) warrants a 20 percent rating.

The Veteran was afforded a VA examination in December 2011, where he complained of pain in his right ring finger.  On physical examination, the VA examiner noted that there is limitation of motion of the ring finger.  There was no gap between the thumb pad and the fingers.  The examiner stated that there is a gap of less than one inch between the fingertips and the proximal transverse crease of the palm.  The painful motion begins at a gap of less than one inch.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive use testing with three repetitions. There was no additional limitation of motion for any fingers after the three repetitions. There was no gap between the thumb pad and the fingers after three repetitions. There was no gap between any of the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips after three repetitions.  There was also no limitation of extension for the index finger or long finger after repetitive testing. 

Grip strength of the right hand was a 4/5.  The VA examiner did not observe any tenderness or pain to palpation for the joints or soft tissue of either hand.  There was also no evidence of ankylosis.  The diagnosis was fracture of the 4th metacarpal.  The examiner also observed degenerative or traumatic arthritis of the right hand.  However, he concluded that the arthritis is not related to the Veteran's ring finger condition, but rather due to age.  A 5th metacarpal fracture was also noted.  The VA examiner found that the fracture occurred after service and is not related to his fracture of the 4th metacarpal. 

In regards to functional loss, the VA examiner noted that the Veteran's condition results in weakened movement, pain on movement, deformity, and atrophy of disuse.  The examiner also noted that the Veteran's functioning is not so diminished that amputation with prosthesis would equally serve him.  However, the examiner concluded that the Veteran's condition impacts his ability to work.  The Veteran's mild weakness of grip strength precludes heavy labor.  

The Veteran submitted a June 2012 statement from Dr. G.L., his private physician.  Dr. G.L. noted that the Veteran reports chronic pain and decreased use of the ring finger.  On examination, Dr. G.L. noted that the Veteran's finger is chronically depressed toward the volar aspect of the hand and displays tenderness to palpation, and decreased range of motion.  Dr. G.L. concluded that the present pain and anatomical deformity noted to the ring finger is due to the service related fracture.  

The Veteran submitted a September 2013 statement from Dr. G.L., who concluded that the Veteran developed premature arthritic changes to his right hand due to a fracture of his finger which accelerated the degenerative arthritic process. 

The Veteran submitted a November 2013 statement from Dr. P.K., his private physician.  Dr. P.K. evaluated the Veteran and noted that he has hand pain and a trigger finger in the right ring finger.  Dr. P.K. also stated that the Veteran has bone shortening and deformity in the ring finger bone, which might have contributed to his current trigger finger. 

The Veteran was afforded another VA examination in April 2014.  On physical examination, the VA examiner noted that there is limitation of motion of the fingers.  There was no gap between the thumb pad and the fingers.  However, the examiner stated that there is a gap of one inch between the fingertips and the proximal transverse crease of the palm.  The painful motion begins at a gap of less than one inch and at a gap of one inch or more.  There was no limitation of extension or evidence of painful motion for the index finer or long finger.  The Veteran was able to perform repetitive use testing with three repetitions.  There was no additional limitation of motion for any fingers after the three repetitions. There was no gap between the thumb pad and the fingers after three repetitions.  There was a gap of less than an inch between any the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips after three repetitions.  There was also no limitation of extension for the index finger or long finger after repetitive testing. 

The VA examiner found no functional loss or impairment of any of the fingers or thumbs.  There was also no evidence ankylosis or tenderness or pain to palpitation for the joints or soft tissue of the right hand.  Grip strength of the right hand was a 3/5.  The examiner also noted that the Veteran's functioning is not so diminished that amputation with prosthesis would equally serve him.  The examiner also concluded that the Veteran's condition does not impact his ability to work.  Lastly, the VA examiner found that the Veteran's right hand arthritis was not caused by, a result of, or aggravated by his 4th metacarpal fracture.  He reasoned that arthritis of the hands and fingers do not result from a non-displaced fracture.  Instead, arthritis is often genetic and sometimes occurs with trauma to the joint.  The VA examiner noted that increased pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time but the degree of limitation or timing are impossible to estimate without resorting to mere speculation. 

In April 2014, an addendum opinion was obtained.  The VA examiner stated that the Veteran "should have no symptoms due to his 4th metacarpal fracture in service."  He reasoned that the Veteran's fracture was a mid-shaft non-displaced fracture that completely healed by the time he got out of service.  The examiner also concluded that the Veteran's ring finger condition did not cause, contributed to or aggravated the development of his trigger finger to the ring finger.  He noted that the Veteran's ring finger fracture healed without residuals, which would have not made him prone to develop a trigger finger.  The VA examiner attributed the Veteran's trigger finger to arthritis and aging.  Furthermore, because the fracture was noted to be mid-shaft, it would have not a causative or aggravating effect on the metacarpophalangeal joint and the fact that it was non-displaced supports the idea that it had completely healed without sequela. 

Based on the evidence, the Board finds that the Veteran is not entitled to a compensable rating.  The Veteran's non compensable evaluation is the maximum available under DC 5230.  Therefore, the Veteran is not entitled to a higher rating under DC 5230.  

DC 5227 is not applicable.  Here, there is no competent evidence suggesting that the Veteran experiences ankylosis in his right little finger. 38 C.F.R. § 4.71a, DC 5227.  Specifically, the December 2011 and April 2014 VA examination reports indicate that the Veteran does not have ankylosis.  

The Board has also considered whether a rating under DC 5155 is warranted.  In this regard, the Board finds that there is no competent evidence to suggest that the Veteran's disability picture more nearly approximate amputation of the right ring finger.  Specifically, the December 2011 and April 2014 VA examiners opined that the functional impairment of the Veteran's right ring finger condition is not to the extent that no effective function remains other than that which would be equally well served by amputation with prosthesis.  There is no contrary opinion of record.  Therefore, a rating is not warranted under DC 5155.

An additional evaluation is also not warranted for any other condition of the right hand.  Although the medical evidence establishes that the Veteran has a trigger finger of his right ring finger, arthritis of the right hand, and a 5th metacarpal fracture, there is no evidence that the Veteran's service-connected condition has resulted in these conditions.  The December 2011 and the April 2014 VA examiners found that the Veteran's right hand arthritis is not caused by, the result of, or aggravated to his right ring finger condition.  The December 2011 VA examiner concluded that the Veteran's arthritis was due to age.  The Board has considered the statement submitted by Dr. G.L.  However, Dr. G.L. did not provide a rationale to support his opinion, and thus it lacks probative value and greater weight is given to the VA examiners' opinions.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

With regard to the Veteran's 5th metacarpal fracture, the December 2011 VA examiner noted that is unrelated to his service connected disability.  Lastly, the April 2014 VA examiner concluded that the Veteran's trigger finger is most likely due to age and arthritis, rather than his right ring finger condition.  The Board has also considered the statement submitted by Dr. P.K.  Although Dr. P.K. states that the Veteran's ring finger fracture "might have" contributed to the Veteran's trigger finger, the use of equivocal language makes the statement speculative in nature.  Obert v. Brown, 5 Vet. App. 30 (1993).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In sum, there is simply no basis upon which to grant a compensable rating for the Veteran's residuals of his right ring finger fracture. 

The Board is sympathetic to the Veteran's complaints of pain and contentions that his service-connected condition warrants an increased evaluation.  The Veteran is competent to report symptoms (such as pain) associated with his residuals of his right ring finger fracture, and there is no reason shown to doubt his credibility.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his condition.  Such competent evidence concerning the nature and extent of the Veteran's condition has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's condition (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Veteran claims that his right hand arthritis is secondary to his service-connected residuals of his 4th metacarpal fracture.  Although the Veteran seeks service connection on a secondary basis, the Board will also consider whether the Veteran is entitled to service connection under a direct basis. 

The Veteran's service treatment records reveal no complaints, treatment or diagnosis of right hand arthritis.  Clinical evaluations conducted throughout service (March 1957, December 1957, May 1958, March 1961, September 1965, February 1967, March 1967) do not reveal any abnormalities in the upper extremities.  On May 1958, March 1961, March 1957, December 1967 and February 1967 "Reports of Medical History," the Veteran answered "no" to whether he "ever had or have you now" arthritis.  The only documentation of a right hand condition is in a June 1964 treatment record, which shows a fracture of the right hand. 

The Veteran was afforded a VA examination in December 2011.  The examiner noted arthritic findings in the right hand.  However, he concluded that the arthritis is not related to the Veteran's ring finger condition, but rather due to age.

The Veteran submitted a September 2013 statement from Dr. G.L., who noted that the Veteran has "premature arthritic changes to his right hand due to a fracture of his finger which accelerated the degenerative arthritis process." 

The Veteran was afforded a VA examination in April 2014.  The VA examiner found that the Veteran's right hand arthritis was not caused by, a result of, or aggravated by his 4th metacarpal fracture.  The VA examiner noted that the Veteran had a non-displaced fracture of the 4th metacarpal which had completely healed by the time he got out of service.  He further noted that arthritis of the hands and fingers do not result from a non-displaced fracture.  Instead, arthritis is often genetic and sometimes occurs with trauma to the joint.  The VA examiner also concluded that Dr. G.L.'s statement is in error because the Veteran did not suffer a finger fracture in service but rather a metacarpal fracture. 

Based on the evidence of record, the Board also finds that service connection is not warranted on a secondary basis.  The December 2011 VA examiner concluded that the Veteran's right hand arthritis is not related to the 4th metacarpal fracture in service, but rather due to age.  Furthermore, the April 2014 VA examiner concluded Veteran's right hand arthritis is less likely than not caused by, a result of, or aggravated by his 4th metacarpal fracture.  In providing his opinion, the VA examiner noted that the Veteran had a non-displaced fracture of the 4th metacarpal in service and that arthritis of the hands and fingers do not result from a non-displaced fracture.  Instead, arthritis is often genetic and sometimes occurs with trauma to the joint.  The Board finds the VA examiners' opinions persuasive.  
Moreover, the record does not contain any competent evidence that is more probative that suggeststhat the Veteran's right hand arthritis is related to his service-connected disability.  The Board has considered the statement submitted by Dr. G.L.  However, Dr. G.L. did not provide a rationale to support his opinion.  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Because Dr. G.L. failed to provide a basis for his conclusion, the Board finds this opinion lack probative value, and therefore, gives greater weight to the VA examiners' opinions.  Thus, without competent evidence linking the Veteran's right hand condition to the residuals of his 4th metacarpal fracture, secondary service connection is not warranted.

The Board also finds that service connection is not warranted on a direct basis.  The Veteran's service treatment records are silent for any complaints, treatment, or a diagnosis of right hand arthritis.  Although service treatment records show a fracture to the right hand, there is no indication that the Veteran had right hand arthritis in service.  Clinical evaluations in service do not reveal any abnormalities in the Veteran's upper extremities.  Also, in "Reports of Medical History" the Veteran answered "no" to whether he "ever had or have you now" arthritis.  

Furthermore, the Veteran's post-service treatment records do not attribute the Veteran's right hand arthritis to any in-service, injury or event.  The December 2011 VA examiner opined that the Veteran's right hand arthritis is not related to the 4th metacarpal fracture in service, but rather due to age.  Likewise, the April 2014 VA examiner noted that the Veteran sustained a 4th metacarpal fracture in service and that arthritis of the hands and fingers do not result from a non-displaced fracture.  Instead, arthritis is often genetic and sometimes occurs with trauma to the joint.  The Board finds the VA examiners' opinions highly probative, as the examiners are medical professionals who possess the necessary education, training, and expertise to provide the requested opinions.  In addition, the examiners provided adequate rationale for their opinions.  Therefore, because the Veteran's current condition was not shown in service and is less likely than not caused by his in-service fracture, there is no evidence that it is related to his military service.

The Board has considered the Veteran's lay statements that there is a relationship between his right hand arthritis and service and his service-connected disability. Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 .

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule does not apply, and service connection for right hand arthritis, to include as secondary to service-connected residuals of a fractured 4th metacarpal of the right hand must be denied.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to a compensable evaluation for residuals of a fractured 4th metacarpal of the right hand is denied. 

Entitlement to service connection for arthritis of the right hand, to include as secondary to the service-connected residuals of a fractured 4th metacarpal of the right hand is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


